The foregoing opinion of SMALL, C., in Division One is adopted as the opinion of Court in Banc. Woodson, Ragland and White,JJ., concur; Graves, C.J., concurs, except as to what is said of Heman Construction Co. v. Wabash Railroad Co., 206 Mo. 172, and adheres to his views expressed in Gilsonite Construction Co. v. Railroad Co., 240 Mo. l.c. 656; James T. Blair and David E.Blair, JJ., dissent from the ruling exempting the school district from special taxes, and concur in what is said concerning the liability of a county for such taxes; Walker,J., absent. *Page 466